18-13098-mg      Doc 109     Filed 05/15/19    Entered 05/15/19 16:25:51       Main Document
                                              Pg 1 of 9


 KLESTADT WINTERS JURELLER                           Hearing Date: June 5, 2019
 SOUTHARD & STEVENS, LLP                                           10:00 am
 200 West 41st Street, 17th Floor
 New York, NY 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245
 Tracy L. Klestadt

 Co-counsel to Carbon Investment Partners, LLC
 and Carbon Master Fund, L.P.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re                                                   Chapter 11

 LEE ALEXANDER BRESSLER,                                 Case No. 18-13098 (MG)

                                       Debtor.


              MOTION OF CARBON INVESTMENT PARTNERS LLC AND
             CARBON MASTER FUND, L.P. FOR RECONSIDERATION OF
         THE COURT’S DISCHARGE EXTENSION ORDER DATED MAY 10, 2019,
            PURSUANT TO FED. R. CIV. P. 59 AND FED. R. BANKR. P. 9023

         Carbon Investment Partners LLC and Carbon Master Fund, L.P. (collectively, “Carbon”)

 by their attorneys Klestadt Winters Jureller Southard & Stevens, LLP, respectfully submit this

 motion (the “Reconsideration Motion”) for reconsideration of the Memorandum Opinion and

 Order Denying Motion to Extend Time to Object to Discharge (the “Discharge Extension Order”)

 [Docket No. 103] dated May 10, 2019, pursuant to Federal Rule of Civil Procedure 59 (“Rule 59”),

 made applicable hereto by Federal Rule of Bankruptcy Procedure 9023 (the “Bankruptcy Rules”),

 and respectfully represent and allege as follows:
18-13098-mg      Doc 109     Filed 05/15/19    Entered 05/15/19 16:25:51         Main Document
                                              Pg 2 of 9




                                 JURISDICTION AND VENUE


        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory bases for the relief requested herein are Rule 59 of the Federal Rules

 of Civil Procedure and Rule 9023 of the Federal Rules of Bankruptcy Procedure.


                                         BACKGROUND

    A. General Case Background

        4.      Prior to the Petition Date (defined below), Carbon and the Debtor were parties to

 an arbitration entitled Carbon Investment Partners, LLC, et al. v. Bressler, AAA Case No. 01-18-

 0001-340, venued before the American Arbitration Association and Arbitrator Joseph Hampton in

 Oklahoma City, Oklahoma (the “AAA Arbitration”).

        5.      On April 30, 2019, a Final Award was entered in the AAA Arbitration (“Arbitration

 Award”). As such, Carbon has requisite standing to bring this action as a creditor of the Debtor.

 The arbitrator found that Defendant committed serious acts of fraud and breached fiduciary duties

 owed to Carbon and its investors.

        6.      The Debtor filed his Chapter 7 bankruptcy petition on October 12, 2018 (the

 “Petition Date”).

        7.      The Debtor filed his Schedules of Assets and Liabilities (“SOAL”) and Statement

 of Financial Affairs (“SOFA”) on November 13, 2018 [ECF Docket Nos. 16, 17, 18, 19 and 20].




                                                 2
18-13098-mg        Doc 109    Filed 05/15/19    Entered 05/15/19 16:25:51          Main Document
                                               Pg 3 of 9


        8.      After an adjournment requested by the Debtor and Trustee due to the delayed filing

 of the SOAL and SOFA, the first meeting of creditors pursuant to section 341(a) of the United

 States Bankruptcy Code (“Section 341 Meeting”) was held on December 7, 2018.

        9.      The initial deadline for creditors to file an objection to dischargeability pursuant to

 11 U.S.C. §523 or an objection to the Debtor’s discharge pursuant to 11 U.S.C. §727 was set as

 January 15, 2019 (the “Objection Deadline”).

        10.     On January 2, 2019, this Court entered a Stipulation and Order, (I) Extending Time

 Through March 15, 2019 to File a Motion Pursuant to 11 U.S.C. Section 707(b) and Object to

 Discharge Under 11. U.S.C. Section 727(c), between the Debtor and the Chapter 7 Trustee [ECF

 Docket no. 46].

        11.     On March 6, 2019, this Court entered a Stipulation and Order Extending Time

 Through May 15, 2019 to File a Motion Pursuant to 11 U.S.C. Section 707(b) and Object to

 Discharge Under 11. U.S.C. Section 727(c), between the Debtor and the Chapter 7 Trustee [ECF

 Docket no. 78].

        12.     On February 4, 2019, Plaintiffs filed a Motion to Extend Time to Object to

 Discharge and Dischargeability [ECF Docket no. 54] (the “First Extension Motion”). The Debtor

 filed an objection to the Extension Motion on February 19, 2019 [ECF Docket no. 62], and Carbon

 filed a reply in support on February 21, 2019 [ECF Docket no. 65]. A hearing was held before the

 Court on February 25, 2019.

        13.     On May 10, 2019, this Court entered the Discharge Extension Order denying,

 without prejudice, the relief sought in the First Extension Motion.




                                                  3
18-13098-mg       Doc 109      Filed 05/15/19    Entered 05/15/19 16:25:51           Main Document
                                                Pg 4 of 9


         14.    On the same date, Gregory Messer, Chapter 7 Trustee of the Debtor’s estate (the

 “Trustee”) filed his Complaint Objecting to the Discharge of the Debtor [Adv. Pro. No. 19-01132]

 (the “Trustee’s Discharge Objection”).

     B. The Discharge Extension Order

         15.    On May 10, 2019, the Court entered the Discharge Extension Order. In connection

 with Carbon’s argument that the deadlines as established by Rule 4004 and 4007 can be equitably

 tolled due to the Debtor’s conduct and alleged misconduct, the Discharge Extension Order held

 that:

         In Higgins v. Erickson (In re Higgins), 270 B.R. 147 (Bankr. S.D.N.Y. 2001), another
         judge of this court declined to equitably toll the deadline for filing nondischargeability
         complaints where the motion to extend time was filed after the 60-day deadline. The court
         explained:

         The rationale behind the doctrine of equitable tolling is that statute of limitations should
         not start running until the plaintiff is aware she may have a cause of action. See Cerbone
         v. International Ladies’ Garment Workers’ Union, 768 F. 2d 45, 48 (2d. Cir. 1985). Federal
         courts have exercised this doctrine where the movant had been misled or where evidence
         had not been fraudulently concealed but have not been so generous where one does not act
         diligently in protecting his legal rights. See State of New York v. Hendrickson Bros., Inc.,
         840 F. 2d 1065, 1083 (2d Cir. 1988) (tolled statute of limitations where plaintiff acted
         diligently and failed to discover existence of claim as a result of defendant’s intentional
         fraudulent concealment); Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151, 104
         S. Ct. 1723, 80 L.Ed.2d 196 (1984) (“One who fails to act diligently cannot invoke
         equitable principles to excuse that lack of diligence.”)…. [A] movant must show that he
         has not “slept on his rights” before the court will use its equity power to toll the limitations
         period. Holmberg v. Armbrecht, 327 U.S. 392, 396 (1946).


 Discharge Extension Order pgs. 17-18.

         16.    Carbon respectfully submits that the Court did not consider applicable case

 precedent decisions from the Supreme Court of the United States on the issue of equitable tolling,

 which Carbon believes would have led the Court to a different conclusion from the one it reached.

 Accordingly, Carbon respectfully requests that this Court reconsider its above finding denying



                                                    4
18-13098-mg         Doc 109       Filed 05/15/19      Entered 05/15/19 16:25:51              Main Document
                                                     Pg 5 of 9


 Carbon’s request to extend the deadlines as established by Fed. R. Bankr. P. 4004 and 4007, and

 instead grant the First Extension Motion to a date 2 weeks after its reconsideration.

                                           RELIEF REQUESTED


          17.     By this Reconsideration Motion, Carbon seeks (i) reconsideration of the Discharge

 Extension Order to remedy a clear error of law and fact and to prevent manifest injustice, and (ii)

 upon reconsideration entry of an order extending the Objection Deadline.


                                   BASIS FOR RELIEF REQUESTED


          18.     The instant Reconsideration Motion is governed by Rule 59. See In re Parikh, 397

 B.R. 518, 523 (Bankr. E.D.N.Y. 2008) (“A motion for reconsideration, which is treated as a motion

 to alter or amend a judgment, is governed by [Federal Rules of Civil Procedure (“FRCP”)]

 59(e)”).1 Bankruptcy Rule 9023 applies Rule 59 to this action. See FED. R. BANKR. P. 9023. “The

 determination of whether a motion for reconsideration should be granted is within the sound

 discretion of the court.” See In re Flatbush Square, Inc., 508 B.R. 563, 568 (Bankr. E.D.N.Y.

 2014).

          19.     While Rule 59(e) does not provide specific grounds for amending or reconsidering

 an order, the Second Circuit has held that reconsideration of an order is proper “to correct a clear

 error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d

 1245, 1255 (2d Cir. 1992) (internal quotations and citation omitted).

          20.     Intervention to correct a clear error is proper “when a court overlooks controlling

 decisions or factual matters that were put before it on the underlying motion and which, if



 1
   Pursuant to Bankruptcy Rule 7054(a), which applies Rule 54(a) to this action, the Discharge Extension Order is a
 “judgment” that may be reconsidered under Rule 59 because it is an “order from which an appeal lies.” FED. R.
 BANKR. P. 7054(a).

                                                         5
18-13098-mg       Doc 109      Filed 05/15/19       Entered 05/15/19 16:25:51      Main Document
                                                   Pg 6 of 9


 examined, might reasonably have led to a different result.” Flatbush Square, 508 B.R. at 569

 (internal quotations and citation omitted).

         21.     In the First Extension Motion, Carbon failed to identify for the Court, and the Court

 did not consider, the decision of the Supreme Court in Young v. U.S. 535 U.S. 43 (2002), which

 supports the principle that limitations periods, including the dischargeability deadline, are subject

 to traditional principles of equitable tolling.

         22.     In Young, the debtors had filed, then dismissed, a Chapter 13 case, staying the

 lookback period for the discharge of tax debts pursuant to section 727(a)(8) of the Code, and

 preventing the Internal Revenue Service (“IRS”) from collecting the unpaid taxes. Subsequently,

 the debtors filed a Chapter 7 case, which ostensibly had the effect of moving the lookback period

 forward so as to render certain tax claims dischargeable. The IRS objected to the use of this

 “loophole” by the Debtors, and the lower courts agreed. The Supreme Court affirmed, holding:

          The three-year lookback period is a limitations period subject to traditional principles of
         equitable tolling. Since nothing in the Bankruptcy Code precludes equitable tolling of the
         lookback period, we believe the courts below properly excluded from the three-year
         limitation the period during which the Youngs’ Chapter 13 petition was pending.

 Id. at 47. The Supreme Court thus held that limitations periods for dischargeability determinations

 are subject to equitable tolling.

         23.     Carbon respectfully submits that the Court’s reliance on Higgins v. Erickson (In re

 Higgins), 270 B.R. 147 (Bankr. S.D.N.Y. 2001) and In re Santos 112 B.R. 1001 (9th Cir. BAP

 1990) is misplaced given the subsequently issued Supreme Court decision in Young. Moreover, a

 review of the Higgins decision does not reveal any allegation of attorney misconduct in connection

 with the issue of the extension itself. The creditor in Erickson took no action prior to the objection

 deadline. Carbon’s counsel did, but was misled by the actions of the Debtor’s counsel.




                                                     6
18-13098-mg      Doc 109       Filed 05/15/19    Entered 05/15/19 16:25:51         Main Document
                                                Pg 7 of 9


        24.     Further, the Santos case takes the view that any equitable tolling of Fed. R. Civ. P.

 4004 (a) and 4007(c) must be “applied in a manner consistent with the plain language of the rules

 and the purposes served by those rules and with a mind to the strict construction of the rules

 consistently followed in the Ninth Circuit.” In re Santos at 1006. The court eventually concluded

 that equitable tolling could not apply because the doctrine is inconsistent with the language of the

 Bankruptcy Rules and the doctrine would impair those rules. Id. at 1009 This decision appears to

 be contradicted by holdings in Young which explain that equitable tolling may be permitted in

 situations where adversary misconduct contributes to a missed deadline.

        25.      The Supreme Court in Young explained: “This Court has permitted equitable

 tolling in situations ‘…where the complainant has been induced or tricked by his adversary’s

 misconduct into allowing the filing deadline to pass’ ”, citing Irwin v. Department of Veterans

 Affairs, 498 U.S. 89, 96 (1990). See Glus v. Brooklyn Eastern Terminal, 359 U.S. 231 (1959)

 (extending limitations period on equitable grounds where party affirmatively induced delay

 through misrepresentation).

        26.     Carbon’s counsel admits that due to its error, it believed that the Objection Deadline

 was set to expire on February 5, 2019, three weeks after the actual deadline. As noted in the First

 Extension Motion, when Carbon’s counsel contacted Debtor’s counsel inquiring into a six-month

 extension of the Objection Deadline, he mistakenly identified the Objection Deadline as February

 5. Though Mr. Rosen orally agreed to extend the Objection Deadline, he failed to sign the

 stipulation sent to him extending the same.

        27.     Carbon respectfully asserts this was an intentional act by Mr. Rosen, who identified

 that Carbon’s counsel had mistakenly believed the Objection Deadline was later than it actually

 was. He knowingly took advantage of this mistake and affirmatively misled Carbon’s counsel into



                                                  7
18-13098-mg       Doc 109       Filed 05/15/19     Entered 05/15/19 16:25:51            Main Document
                                                  Pg 8 of 9


 the belief that he would sign a stipulation extending the Objection Deadline and avoided the filing

 of an extension motion at that time.

         28.     Finally, the limiting language in the Young decision that equitable tolling should be

 allowed “unless tolling would be ‘inconsistent with the text of the relevant statute’” (535 U.S. at

 49) does not preclude the Court from granting the relief requested herein. Carbon has been a fully

 active participant in this case. This is not an instance by any means in which Carbon has “slept on

 its rights.” But for Mr. Rosen’s intentional inducement of Carbon’s counsel into a false belief that

 he had agreed to extend the Objection Deadline and would timely sign a stipulation to submit to

 the Court to that effect, Carbon clearly would have filed a motion to extend under Fed. R. Bankr.

 P. 4004 and 4007 prior to the Objection Deadline. When Carbon’s counsel followed up on the

 draft stipulation (sent to Mr. Rosen before the actual Objection Deadline) and discovered Mr.

 Rosen’s duplicity, it immediately filed the First Extension Motion on a date before what it thought

 was the deadline. The integrity of the statute remains preserved even with equitable tolling under

 these facts. American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 559 (1974) (“the mere fact that

 a federal statute providing for substantive liability also sets a time limitation upon the institution

 of suit does not restrict the power of the federal courts to hold that the statute of limitations is tolled

 under certain circumstances not inconsistent with the legislative purpose.”).

         29.     As such, based on the above Supreme Court precedent not previously considered

 by the Court, Carbon respectfully asks this Court to reconsider its Discharge Extension Order

 denying its request to equitably toll the Objection Deadline due to the misconduct of Debtor’s

 counsel.




                                                     8
18-13098-mg       Doc 109    Filed 05/15/19    Entered 05/15/19 16:25:51         Main Document
                                              Pg 9 of 9


           WHEREFORE, for the reasons set forth above, Carbon respectfully requests that this

 Court enter an order, upon reconsideration of the Discharge Extension Order; (i) extending the

 Discharge Deadline; and (ii) granting such other and further relief as this Court may deem just and

 proper.


 Dated: New York, New York
        May 15, 2019                          KLESTADT WINTERS JURELLER
                                              SOUTHARD & STEVENS, LLP

                                              By: /s/ Tracy L. Klestadt
                                                      Tracy L. Klestadt
                                              200 West 41 Street, 17th Floor
                                              New York, NY 10036
                                              (212) 972-3000

                                              Co-counsel to Carbon Investment Partners, LLC
                                              and Carbon Master Fund, L.P.




                                                 9
